758 N.W.2d 531 (2008)
Michael SCHILS, Plaintiff-Appellant,
v.
DEPARTMENT OF LABOR & ECONOMIC GROWTH, Defendant-Appellee.
Docket Nos. 137093, 137094. COA Nos. 272650, 273804.
Supreme Court of Michigan.
December 23, 2008.

Order
On order of the Court, the motions for miscellaneous relief are DENIED. The application for leave to appeal the June 17, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented *532 should be reviewed by this Court. Costs of $375 are assessed against the plaintiff in favor of the defendant under MCR 7.316(D)(1) for filing a vexatious appeal. The plaintiff Michael Schils is barred from submitting additional filings in this Court in noncriminal matters until he offers proof that he has paid all outstanding court-imposed sanctions.